                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA

. UNITED STATES OF AMERICA,

                    Plaintiff,
                                              Case No. 5:19-cv-15.-FL
             v.
                                                         CONSENT
 CARLOS JOSE PORTORREAL REYES,                ORDER FOR ENTRY OF
 a/k/a RAMON ESTEBAN PAEZ-JEREZ,              JUDGMENT REVOKING
                                              NATURALIZATION
                    Defendant.


       The Court having considered the Complaint filed by the United States of

America ("United States") against Carlos Jose Portorreal Reyes a/k/a Ramon Esteban

 Paez-Jerez ("Defendant") and having jurisdiction over this matter pursuant to 8

 U.S.C. § 1451(a) and 28 U.S.C. §§ 1331and1345; Defendant having been advised by

 counsel; the parties having filed a Joint Motion for Entry of Consent Order; and

 Defendant having admitted that he illegally procured his naturalization and that he

procured his naturalization by concealment of a material fact and willful

 misrepresentation as described in the Complaint and Joint' Motion; it is hereby

 ORDERED, ADJUDGED, and DECREED as follows:

       (1)   The Joint Motion for Consent Judgment is GRANTED;

       (2)   In accordance with the Joint Motion for Consent Judgment, judgment is

       ENTERED in favor of the United States and against Defendant;

       (3)   The Court FINDS and DECLARES that Defendant illegally procured

       his U.S. citizenship;

       (4)   The Court FINDS and DECLARES that Defendant procured his U.S.

                                          1
citizenship by concealment of a material fact and willful misrepresentation;

(5)   The order admitting Defendant to U.S. citizenship is REVOKED and

SET ASIDE, effective as of the original date of the order, February 12, 1999;

(6)   Certificate of Naturalization No. 22520574 is CANCELED, effective as

of the original date of the certificate, February 12, 1999;

(7)   Defendant is forever RESTRAINED and ENJOINED from claiming any

rights, privileges, benefits, or advantages under any document which

evidences United States citizenship obtained as a result of his February 12,

1999 naturalization;

(8)   Defendant shall, within ten days of this Order, surrender and deliver

his Certificate of Naturalization, any and all U.S. passports, and any other

indicia of U.S. citizenship, as well as any copies thereof in his possession or

control (and shall make good faith efforts to recover and then surrender any

copies thereof that he knows are in the possession or control of others) to

Counsel for the United States; Timothy M. Belsal(?>~

                       shall appear in person for a compliance hearing on

                                                                       thehas     c:{
                                                                       i e that
                                                                                    4




                                     2
IT IS SO ORDERED:

DATED at rJw £& 1n   ,   this   )'i, ._ day of ~o   , 2019.

                                    BY THE COURT:




                                      3
                                CONSENTED TO:


Dated: January 16, 2019         ROBERT J. HIGDON, JR.
                                United States Attorney

                          By:   Isl Lori B. Warlick
                                LORI B. WARLICK
                                Special Assistant U.S. Attorney
                                Civil Division
                                310, New Bern Avenue, Suite 800
                                Federal Building
                                Raleigh, NC 27601-1461
                                Telephone: (919) 856-4882
                                Email: Lori.B.Warlick@usdoj.gov
                                N.C. Bar No:37123

                                Counsel for Plaintiff


Dated: January 16, 2019   By:   Isl Raymond C. Tarlton (consent)
                                RAYMOND C. TARLTON
                                Tarlton Polk LLC
                                Wells Fargo Capitol Center
                                150 Fayetteville Street, Suite 930
                                PO Box 1386
                                Raleigh, NC 27601
                                Phone: (919) 948-6424
                                Email: rtarlton@tarltonpolk.com

                          By:   Isl J. Brad Polk (consent)
                                J.BRADPOLK
                                Tarlton Polk LLC
                                Wells Fargo Capitol Center
                                150 Fayetteville Street, Suite 930
                                PO Box 1386
                                Raleigh, NC 27601
                                Phone: (919) 948-6424
                                Email: bpolk@tarltonpolk.com

                                Counsel for Defendant




                                  4
